DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a Final Office Action in response to applicant’s arguments filed on August 30, 2021

Claims 1-7, 9, 10, and 15-20 are amendedClaims 1-20 are pending


Response to Arguments
1.) Applicant’s amendment to claims 1, 10, and 15 filed on 8/30/2021 regarding “applying, by the embedded browser at the client device responsive to the detection, the mask to a portion of the resource of the network application including the content item to restrict displaying the content item while the resource is displayed at the client device” necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 1-3, 8-11, 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180027019, Ligman in view of US 20140173450, Akula 
 	In regards to claim 1, Ligman teaches a method comprising:
(see US 20180027019, Ligman, para. 0037, where client device, using a web browser, is given access to an application running on a cloud infrastructure);
(b)    identifying, by the client application, a mask to apply to content of the network application(see US 20180027019, Ligman, para. 0071 and fig. 4, where a privacy policy contains widgets that identify sensitive data which may be excluded from being displayed on a monitor server); 	Ligman does not teach (c)    detecting, by the embedded browser at the client device, a content item in the resource of the network application on which to apply the mask; and (d)   applying, by the embedded browser at the client device responsive to the detection, the mask to a portion of the resource of the network application including the content item to restrict displaying the content item while the resource is displayed at the client device 	However, Akula teaches (c)    detecting, by the embedded browser at the client device, a content item in the resource of the network application on which to apply the mask (see US 20140173450, Akula, para. 0031, where an interface rendered by a browser[i.e. embedded] on the client device can identify[i.e. detect] sensitive information for applying a mask);(d)    applying, by the embedded browser at the client device responsive to the (see US 20140173450, Akula, para. 0035, where sensitive information may be presented to a client device by an application, wherein the client device may include a browser[i.e. embedded] configured to mask sensitive information before displaying to the user on the client device). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ligman with the teaching of Akula because a user would have been motivated to enhance the masking technique, taught by Ligman, by using an interface on a client’s device, taught by Akula, in order to make it more convenient for a user to manage the sharing of information with others(see Akula, para. 0006) 
 	In regards to claim 2, the combination of Ligman and Akula teach the method of claim 1, wherein a policy specifies type of information to be masked (see US 20180027019, Ligman, para. 0066, where certain types of data may be prevented from being displayed) .
 	In regards to claim 3, the combination of Ligman and Akula teach the method of claim 1, wherein (b) further comprises identifying a policy corresponding to a user that is accessing the network application(see US 20180027019, Ligman, para. 0005, where a monitoring server provides[i.e. identifies] a privacy policy to a mobile device[i.e. user]).
(see US 20180027019, Ligman, para. 0082 and fig. 5B, where revealing a button permits the revealing of user data).
 	In regards to claim 9, the combination of Ligman and Akula teach the method of claim 1, wherein the mask is one of stored or managed separately by the client application from the content of the network application managed by the third party server(see US 20180027019, Ligman, para. 0085 and fig. 5B, where a widget[507] button may be selected on the mobile App that affects the privacy policy, sent by the display server, in order to suppress data).
 	In regards to claim 10, Ligman teaches a method comprising:
(a)    establishing, by a client application on a client device, a session to a network application hosted on a third party server, the client application comprising an embedded browser for accessing the network application to receive a resource of the network application(see US 20180027019, Ligman, para. 0037, where client device, using a web browser, is given access to an application running on a cloud infrastructure); 	(d)    generating, by the client application responsive to the detection, a mask to be displayed over the selected content item of the resource of the network application(see US 20180027019, Ligman, para. 0037, 0072, where a modified screenshot image[i.e. masked] may be generated, wherein the a consumer may use a web browser from a client device to access applications for performing masking operations); and
Ligman does not teach (b)    receiving, by the client application at the client device, a selection of a masking tool by a user;
(c)    detecting, by the embedded browser at the client device, a selection of a content item of the resource of the network application for masking by the masking tool;
 (e)    applying, by the client application at the client device, the mask to a portion of the resource of the network application including the content item to restrict displaying the content item while the resource is displayed at the client device  	However, Akula teaches (b)    receiving, by the client application at the client device, a selection of a masking tool by a user(see US 20140173450, Akula, fig. 6, step 655, where an option to re-mask sensitive information may be selected);
(c)    detecting, by the embedded browser at the client device, a selection of a content item of the resource of the network application for masking by the masking tool (see US 20140173450, Akula, para. 0031, where an interface rendered by a browser[i.e. embedded] on the client device can identify[i.e. detect] sensitive information for applying a mask); 	(e)    applying, by the client application at the client device, the mask to a portion of the resource of the network application including the content item to restrict displaying the content item while the resource is displayed at the client device(see US 20140173450, Akula, para. 0035, where sensitive information may be presented to a client device by an application, wherein the client device may include a browser[i.e. embedded] configured to mask sensitive information before displaying to the user on the client device). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ligman with the teaching of Akula because a user would have been motivated to enhance the masking technique, taught by Ligman, by using an interface on a client’s device, taught by Akula, in order to make it more convenient for a user to manage the sharing of information with others(see Akula, para. 0006).
 	In regards to claim 11, the combination of Ligman and Akula teach the method of claim 10, wherein the mask is configured to be provided under one or more predetermined conditions(see US 20180027019, Ligman, para. 0004, where a privacy policy predetermines conditions for creating modified screenshot images).
 	In regards to claim 14, the combination of Ligman and Akula teach the method of claim 10, wherein (d) further comprises generating the mask to have one or more conditions under which the mask is displayed(see US 20180027019, Ligman, para. 0071-0072 and fig. 4, steps 402-405, where a privacy policy identifies conditions for displaying a modified image).
 	In regards to claim 15, Ligman teaches a system comprising: a client application executable on one or more processors, coupled to memory, on a client device, configured to establish a session to a network application hosted on a third party server, the client application comprising an embedded browser for accessing (see US 20180027019, Ligman, para. 0037, where client device, using a web browser, is given access to an application running on a cloud infrastructure) configured to identify a mask to apply to content of the network application(see US 20180027019, Ligman, para. 0071 and fig. 4, where a privacy policy contains widgets that identify sensitive data which may be excluded from being displayed on a monitor server); and  	Ligman does not teach wherein the embedded browser at the client device is configured to detect a content item in the resource of the network application on which to apply the mask,responsive to the detection, apply the mask to a portion of the resource of the network application including the content item to restrict displaying the content item while the resource is displayed at the client device  	However, Akula teaches wherein the embedded browser at the client device is configured to detect a content item in the resource of the network application on which to apply the mask (see US 20140173450, Akula, para. 0031, where an interface rendered by a browser[i.e. embedded] on the client device can identify[i.e. detect] sensitive information for applying a mask),responsive to the detection, apply the mask to a portion of the resource of the network application including the content item to restrict displaying the content item while the resource is displayed at the client device(see US 20140173450, Akula, para. 0035, where sensitive information may be presented to a client device by an application, wherein the client device may include a browser[i.e. embedded] configured to mask sensitive information before displaying to the user on the client device). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ligman with the teaching of Akula because a user would have been motivated to enhance the masking technique, taught by Ligman, by using an interface on a client’s device, taught by Akula, in order to make it more convenient for a user to manage the sharing of information with others(see Akula, para. 0006) 	 	In regards to claim 16, the combination of Ligman and Akula teach the system of claim 15, wherein a policy specifies type of information to be masked by the privacy screen(see US 20180027019, Ligman, para. 0066, where certain types of data may be prevented from being displayed).
 	In regards to claim 19, the combination of Ligman and Akula teach the system of claim 15, wherein the client application comprises a masking tool configure to receive a selection of the content item of the network application displayed via the embedded browser for masking(see US 20180027019, Ligman, para. 0083, where masking information for removing user data may be selected).
 	In regards to claim 20, the combination of Ligman and Akula teach the system of claim 19, wherein the masking tool is further configured to generate a mask to be displayed over the selected content item of the resource of the network application(see US 20180027019, Ligman, para. 0037, 0072, where a modified screenshot image[i.e. masked] may be generated, wherein the a consumer may use a web browser from a client device to access applications for performing masking operations).

2.) Claims 4, 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180027019, Ligman in view of US 20140173450, Akula and further in view of US 20170272472, Adhar
 	In regards to claim 4, the combination of Ligman and Akula teach the method of claim 1. The combination of Ligman and Akula do not teach further comprising enabling a policy for masking the content item responsive to detecting a change in a context of a user 	However, Adhar teaches further comprising enabling a policy for masking the content item responsive to detecting a change in a context of a user (see US 20170272472, Adhar, para. 0111, where policies are changes responsive to changes in risk levels). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ligman and Akula with the teaching of Adhar because a user would have been motivated to enhance data security by using a Data Privacy Manager to supplement the masking security measures, taught by the combination of Ligman and Akula, by including the additional security measures of encryption, tokenization, and anonymization(see Adhar, para. 0006) 
(see US 20170272472, Adhar, para. 0006 and 0178, where encrypted text is decrypted when detected by a DPM token manager, wherein the DPM may be browser based). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ligman and Akula with the teaching of Adhar because a user would have been motivated to enhance data security by using a Data Privacy Manager to supplement the masking security measures, taught by the combination of Ligman and Akula, by including the additional security measures of encryption, tokenization, and anonymization(see Adhar, para. 0006)
 	In regards to claim 17, the combination of Ligman and Akula teach the system of claim 15. The combination of Ligman and Akula does not teach wherein a policy for masking the content item is enabled responsive to detecting a change in a context of a user 	However, Adhar teaches wherein a policy for masking the content item is enabled responsive to detecting a change in a context of a user (see US 20170272472, Adhar, para. 0111, where policies are changes responsive to changes in risk levels). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ligman and Akula with the teaching of Adhar because a user would have been motivated to enhance data security by using a Data Privacy Manager to supplement the masking security measures, taught by the combination of Ligman and Akula, by including the additional security measures of encryption, tokenization, and anonymization(see Adhar, para. 0006)
3.) Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180027019, Ligman in view of US 20140173450, Akula and further in view of US 8537395, Shozaki
 	In regards to claim 6, the combination of Ligman and Akula teach the method of claim 1. The combination of Ligman and Akula does not teach wherein (c) further comprises detecting, by the embedded browser, the content item at a point between decryption of content from a network stack of the client device and rendering on the display of the client device 	However, Shozaki teaches wherein (c) further comprises detecting, by the embedded browser, the content item at a point between decryption of content from a network stack of the client device and rendering on the display of the client device (see US 8537395, Shozaki, col. 13, lines 59-67, where a browser receives[i.e. detects] encrypted data before outputting the information to a display). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ligman and Akula with the teaching of Shozaki because a user would have been motivated to provide secure communication via an SSL session with a server when requiring an application service provided by the server for processing data in order to prevent malicious data attacks(see Shozaki, col. 1, lines 45-57) 	In regards to claim 18, the combination of Ligman and Akula teach the system of claim 15. The combination of Ligman and Akula does not teach wherein the embedded browser is configured to detect the content item at a point between decryption of content from a network stack of the client device and rendering on the display of the client device 	However, Shzaki teaches wherein the embedded browser is configured to detect the content item at a point between decryption of content from a network stack of the client device and rendering on the display of the client device (see US 8537395, Shozaki, col. 13, lines 59-67, where a browser receives[i.e. detects] encrypted data before outputting the information to a display). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ligman and Akula with the teaching of Shozaki because a user would have been motivated to provide secure communication via an SSL session with a server when requiring an (see Shozaki, col. 1, lines 45-57)

4.) Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180027019, Ligman in view of US 20140173450, Akula and further in view of US 20180084023, Stoop
 	In regards to claim 7, the combination of Ligman and Akula teach the method of claim 1. The combination of Ligman and Akula does not teach further comprises detecting, by the embedded browser, a hover over event of the mask covering the portion of the resource restricting displaying the content item and responsive to the hover over event, revealing the portion of the resource under the mask 	However, Stoop teaches further comprises detecting, by the embedded browser, a hover over event of the mask covering the portion of the resource restricting displaying the content item and responsive to the hover over event, revealing the portion of the resource under the mask (see US 20180084023, Stoop, para. 0073, where keyframes may be displayed in response to a user hovering over a thumbnail). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ligman and Akula with the teaching of Stoop because a user would have been motivated to organize keyframe information to be displayed on a social network in order to more (see Stoop, para. 0005)
5.) Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180027019, Ligman in view of US 20140173450, Akula and further in view of US 20150082416, Strassmann
 	In regards to claim 12, the combination of Ligman and Akula teach the method of claim 10. The combination of Ligman and Akula does not teach wherein (c) further comprises selection of the portion of content comprising one or more document object model (DOM) elements of the content 	However, Strassmann teaches wherein (c) further comprises selection of the portion of content comprising one or more document object model (DOM) elements of the content (see US 20150082416, Strassmann, para. 0033, where DOM elements may be selected for obfuscation). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ligman and Akula with the teaching of Strassmann because a user would have been motivated to use document object models (DOM) in order to more efficiently automate the process of masking particular information types by using DOM elements in policy statements(see Strassmann, para. 0017).


 	In regards to claim 13, the combination of Ligman and Akula teach the method of claim 10. The combination of Ligman and Akula does not teach wherein the masking tool comprises a pen for drawing the selection of the portion of content to be masked 	However, Stronger teaches wherein the masking tool comprises a pen for drawing the selection of the portion of content to be masked (see US 20120047553, Stronger, para. 0051, where masking may be implemented by drawing a black rectangle over a critical area). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ligman and Akula with the teaching of Stronger because a user would have been motivated to enhance the data masking security, taught by the combination of Ligman and Akula, by additionally providing protection from hackers(see Stronger, para. 0011)


CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GREGORY A LANE/ Examiner, Art Unit 2438


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438